TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00566-CV



                                    David Fernea, Appellant

                                                v.

                    Merrill Lynch Pierce Fenner & Smith, Inc., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-GN-09-002195, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to abate this appeal pending settlement

negotiations in a related case. The motion is granted and the appeal is abated. The parties shall

submit either a joint status report concerning the status of settlement negotiations or a motion to

dismiss on or before March 1, 2012.



                                             _____________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: September 23, 2011